February 24, 2010 U.S. Securities & Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re: Vanguard Whitehall Funds (the Trust) File No. 33-64845 Ladies and Gentlemen: Enclosed is the 39th Post-Effective Amendment to the Trust's Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(b) under the Securities Act of 1933. This Amendment follows a 485 (a) filing we made on December 22, 2009, to implement the changes required by the new Form N-1A. The purposes of this Amendment are to: 1) address comments of the Commission's Staff regarding the prior Amendment, and 2) make a number of non-material editorial changes. This Amendment does not contain disclosures that would render it ineligible to become effective under Rule 485(b). Pursuant to Rule 485(d)(2), this Amendment designates an effective date of February 25, 2010, so both this Amendment and the preceding 485(a) filing will go effective concurrently. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-1538. Sincerely, Judy L. Gaines Securities Regulation, Legal Department Enclosures cc: Christian Sandoe, Esq. U.S. Securities and Exchange Commission
